﻿My delegation extends hearty congratulations to you. Sir, on your election as President of the General Assembly at its forty-sixth session. Your assumption of this high office evinces Saudi Arabia's new and more prominent role in international affairs. Antigua and Barbuda applauds you and I assure you of the firm support of my delegation.
He also wish to confer our sincerest commendations on your predecessor. Foreign Minister Guido de Marco of Malta. His skills as a reformer and as a diplomat were made evident throughout the proceedings of the forty-fifth session and his outstanding leadership considerably enhanced the functioning of the machinery of the United Nations. Malta and Saudi Arabia must be congratulated on the outstanding role each has played at the commencement of a decade of great change.
Ten years ago my island country submitted to the Security Council an application for admission to membership in the United Nations. That event marked the end of 350 years of colonial history and the beginning of my people's complete responsibility for their own affairs. After one decade of independence my country is pleased to report that, despite current financial difficulties, it has experienced 10 consecutive years of uninterrupted economic growth, that our gross domestic product has more than doubled since 1981, that personal incomes have shown a corresponding increase, that my country's population growth has been limited to less than 1 per cent per annum, that our infant mortality rate has been significantly reduced, and

that we have remained peaceful and fairly prosperous. These results were forecast by my Prima Minister, the Bight Honourable Vera Cornwall Bird, who at the dawn of independence promised results in exchange for hard work and discipline.
As Antigua and Barbuda celebrates 10 prosperous years of independence and 10 years of United Nations membership, it pleases my delegation to welcome two more island States to membership in this body. The Marshall Islands and the Federated States of Micronesia, as new Members of the United Nations, are assured of the unfailing support of Antigua and Barbuda.
All States, whether large or small, powerful or powerless, need the United Nations. But for small States membership in this Organisation is rooted in the need to ensure universal compliance with international law. The safeguarding of the sovereignty of small States can best be assured through an unfailing commitment by all States, especially the large and powerful, to abide always by the rule of law.
Iraq's attempted annexation of its small neighbour Kuwait can be deemed this decade's most flagrant example of total disregard for international law. However, the willingness of the United National Security Council to authorize the use of a coalition force to restore Kuwait's sovereignty is a shining example of the triumph of international cooperation. The United States and the other coalition partners are to be highly commended for their willingness to commit manpower and resources to so noble a cause. Small nations must, however, find an alternate means of deterring aggressors, knowing that large and powerful States may not always be willing to come to the collective defence of economically insignificant, non-oil producing countries. 

But the Iraq-Kuwait crisis nevertheless provided clear evidence that the decades-old rivalry between the world's super-Powers has receded and that the cold war has ended. Further, the crisis in the Gulf also suggested that small States would not be afforded any greater opportunity to help shape world events, except as victims.
Recent changes in Eastern Europe may, however, have altered that old order of exclusion. The three small Baltic States of Estonia, Latvia and Lithuania are held in high esteem for having reasserted their sovereignty without simultaneously receiving a pledge of countervailing super-Power support. 

In fact, many small countries applauded as the courageous citizens of these three small republics, dwelling in the shadow of a giant, challenged another, much mightier than they and prevailed. The President of the Union of Soviet Socialist Republics is duly praised for correcting SO years of injustice which fostering peace. Antigua and Barbuda extends hearty congratulations and a warm welcome to Estonia, Latvia and Lithuania as new members of this family o sovereign and equal, independent nation-States.
Yet we caution our new Members to bear in mind that ours is a world in which small States are frequently marginalized and therefore wield little influence. Our 10 years of membership in the Organization confirms that the General Assembly remains the principal forum from which small voices can be heard and measured influence exercised; it is the foremost platform for practicing and promoting multilateralism. Antigua and Barbuda will continue to advocate the multilateral approach to problem-solving, convinced that it is the best mechanism for promoting international cooperation and the peaceful coexistence of sovereign States.
In our view, the multilateral approach contributed to the planting of democracy in Haiti, and it is this approach that will help uproot the brutal dictatorship that has seized power there. Antigua and Barbuda condemns unreservedly last Monday's military assault on the budding democratic process in Haiti, We urge the international community to continue to give to Haiti's people the support they require for restoring constitutional government. The multilateral approach will surely succeed in removing the usurpers from their perch and reinstating President Aristide to his legitimate office-

We are also convinced that, it is the continued reliance upon the multilateral approach that has contributed overwhelmingly to the death throes of apartheid in racist South Africa. Apartheid will be dismantled, because the world's nations have decided that such a practice is an evil too pernicious to exist, and until each time as the last vestige of apartheid disappears South Africa cannot expect to be included in this family of nations. Antigua and Barbuda continues to press for the use of sanctions as a means of propelling progress in ending apartheid. A fully democratic South Africa, where each adult has one equal vote, is the sure test of apartheid's demise.
Our unrelenting efforts to help end apartheid form part of Antigua and Barbuda's sacred commitment to the promotion of human rights. Each year, my delegation also brings to this community's attention the violation of the human rights of the world's indigenous peoples. It is our considered view that the powerless peoples who inhabit the world's shrinking forests and the Earth's remotest corners need United Nations protection if they are not to be brutally exterminated. Land-grabbers, gold-miners, ranchers, logging companies, criminals and countless others have invaded their ancestral homelands, causing death, disease, degradation and massive disruption of traditional life - in short, genocide, misery and violation is the lot of the world's indigenous peoples.
The islands of our Caribbean were once the home of several peoples that were virtually eliminated by war and slavery beginning in 1492. If the history of my region is any guide, then we fear the worst for the world's

indigenous peoples. With Increased United Nations protection, however, that brutal history need not be repeated.
The equally brutal assault on the Earth's environment, unleashed by humanity since the start of the industrial revolution, cannot continue. The fragile ecological balance that has slowly evolved on our planet during its 3,500-million-year existence now shows extreme signs of wear. That humanity cannot march along on its present course for another 100 years is most evident. Ozone-layer depletion, global warming, sea-level rise, frequent and violent hurricanes, creeping deserts and calamitous climate change threaten mankind's very existence. But the most immediate threats are to low-lying island countries like my own and others in the Caribbean and the Pacific. Ours are the front-line countries that would suffer the severest consequences of even a mild climate change. Island-States like my own, which have inflicted no harm on the environment, now stand in real danger of being submerged in a swollen ocean.
Unless the world's developed nations radically alter their production methods and their consumer lifestyles, there will be no third and fourth generations upon whom sins can be visited. And united the world's developing nations can acquire and introduce sustainable development technologies, their ever-poorer, ever-expanding human populations will become the hapless victims of environmental disasters too catastrophic to contemplate.
Island-States of the world, aware of the unique environmental dangers that face island populations, have united under his common banner here at the United Nations. The Alliance of Small Island States - AoSIS), proposed by Trinidad and Tobago And ably chaired by Vanuatu, has worked diligently to 

articulate a common position during the negotiations that will culminate in the convention on climate change. Antigua and Barbuda, as an equal partner in AOSIS, intends to live up to its responsibility in forging this convention. Our delegation will play an ever fuller role in preparation for the United Nations Conference on Environment and Development, to be held in Brazil in June 1992. We hall Brazil for its leadership role in that regard, conscious of the need to address simultaneously the twin issues of environment and development.
Though the world's eyes are focused on Brazil, Antigua and Barbuda would like to draw some attention to Antarctica. That frozen and unspoiled continent must not become the possession of large States alone; it is our considered view that Antarctica should be brought under the umbrella of control of the United Nations. Antarctica is too important a barometer of the Earth's environmental health, too significant a source of food for all the oceans' fish, too fragile an ecological system to allow it to be raped in the hope of successful exploitation. Industrial activity on Antarctica would tilt further the carbon dioxide imbalance in the atmosphere, drill larger holes in the Earth's protective ozone layer and precipitate global warming and the rise in sea level. 
My Government is heartened to learn that the 24 voting members of the 30-year-old Antarctic Treaty have signed an agreement which prohibits mining and oil exploration on Antarctica for 50 years. It is agreed that, at the end of this period, the ban could be lifted if two-thirds of the present members of the Treaty concur. My delegation is of the firm view that this agreement successfully curbs this generation's cupidity, which would otherwise imperil severely the good health of every succeeding generation. Antarctica's virginal tundras, unpopulated and undisturbed, ought not ever be violated.
But on the Earth's populated continents, a hand of reversal, laden with resources, is needed to save our planet from ecological disaster. My country thus welcomes the heightened awareness displayed by several multilateral funding agencies. In particular, we applaud the World Bank and the United Nations Environment Programme for their establishment of the Global Environmental Facility. Although $250 million will not be nearly sufficient to undo much of the damage inflicted on the environment, the creation of that fund is an admirable start. Further, we wish to urge the establishment of the Global Environment Technology Centre which is intended to oversee the transfer of sound technologies to all developing countries. If we are to hand over our Earth to the next generation with afflictions as few as our forebears handed to us, then the development process must take into account the harm to the environment which technology will inflict.
The underdevelopment of Africa is of special concern to my delegation. In 1957, when Kwame Nkrumah brought independence to Ghana, the people of Antigua and Barbuda were duly inspired. He regarded Africa's freedom as a necessary precursor to our own. Equally, we knew that Africa's development 

would herald our own. Since the early years of its independence, however, Africa's commodity earnings have declined considerably; terms of trade have worsened; conspiracies hatched in diverse other places undermined and terminated legitimate African leadership; civil strife fuelled by cold war concerns compromised stability; and. In some places, even the natural elements. Including drought and disease, have seemingly conspired to decimate youthful populations. My delegation is of the firm view that resource flows into Africa must be greatly increased and that the United Nations system must be prepared to play a more significant role in Africa's rejuvenation.
Island-developing countries like my own will also look increasingly to the United Nations system for support. The United Nations Development Programme will be expected to increase its funding of projects. The Department of Technical Cooperation for Development will, also be called upon to assume a greater role by expanding the technical expertise which it now provides. Enlarging the functions of these United Nations agencies will require larger contributions from developed countries. Freedom is not free and its promotion requires material gains if it is not to wither away. Here, leadership must take the lead.
We applaud the leadership in Angola for its magnanimous overtures to its once committed foes, and we urge the parties in Madagascar to continue to seek a peaceful solution to their crisis. My Government also eagerly awaits the results of the United Nations-supervised referendum on Western Sahara, and we urge respect for the results. Our hearts are with the Saharan people in this, its moment of truth.
Turning to Asia, we congratulate the two Koreas for the bold step which each has taken in assuming United Nations membership. Antigua and Barbuda 
welcomes the Democratic People's Republic of Korea and the Republic of Korea to membership in this family of nations. He share the aspirations of the Korean people for a peaceful unification of their divided homeland. Our countrymen share their view that peace is indivisible and, thus, we sincerely hope that the unstable state of armistice which prevails on the peninsula will be replaced by a lasting peace soon.
My country is particularly heartened by the recent decisions of the warring factions in Cambodia to reduce their respective military forces by 70 per cent and to place the remainder under the direct supervision of the United Nations. He urge all the parties to strive to overcome their disagreement on holding free elections so as to ensure acceptance of the framework agreement established by the Security Council. Antigua and Barbuda commends the Secretary-General of the United Nations for his sustained efforts aimed at promoting dialogue among the combatants in Afghanistan. He believe this process will lead to a lasting peace. There now appears to be some movement on the question of Cyprus, and we urge inclusion of all the parties in the healing process. Likewise, the Middle East conflict appears to have reached a bend. He remain fixed in our view that an international peace conference should be convened. The interests of all concerned are best served through dialogue and negotiation in an atmosphere dedicated to peaceful resolution. The right of the Palestinians to a homeland of their own must become a reality and Israel must be allowed to exist within secure and accepted borders.
He rejoice with the people of Lebanon as its civil war appears to be coming to an end. May that very beautiful country once again retake its place as the region's crossroads of many cultures. The fratricidal war which rages 

In Yugoslavia la regrettable, and we encourage the European Communities to continue to seek a solution thereto. Their success will set an example for other regional groups. If the European Communities fail to settle this dispute, then to their own detriment they will have missed their first rendezvous with history.
I should like briefly to focus on my own region. He have condemned continuously the unjust economic systems which have caused civil wars to erupt in Central America. Until far reaching economic reforms are instituted. Central America will continue to experience civil strife. Nevertheless, we encourage the parties in El Salvador to enter into negotiations so that peace may reign soon. In that regard, we congratulate the Governments of Guatemala and Belize for seeking an end to their border dispute and for establishing diplomatic relations on a friendly and permanent basis. President Serrano of Guatemala must be congratulated for displaying courage and foresight in a decade ripe for change.
As the final decade of the twentieth century unfolds, it is evident that the order which has governed international political and economic affairs over the preceding four decades is no more. Our world is no longer divided into two camps headed by super-Powers armed with competing ideologies. No longer can small or poor nations dart conveniently from one camp to the other in the hope of realizing special economic benefits. The ideological battle is over and so too is the material gain which would accrue to the membership in either c amp. 

No one can tell with certainty what the emerging order holds in store. Hill we inherit a world dominated by a single Power? Or will we inherit a multi polar world with many Powers vying for hearts and minds? Or will we here succeed in fashioning a world where shape and form are given to major events by this our parliament of parliaments? Whatever the new order, my countrymen are acutely aware that ideology and imported economic theory do not guarantee development. 0ur experience teaches that it is the intelligent investment of capital - imported or domestic - and the application of human resources, driven by common-sense values and buttressed by institutions which promote freedom, that work together to assure development.
Our 10 years of independence have been largely successful because Antigua and Barbuda has had access to capital, and our people have demonstrated an extraordinary dynamism and faith. Within the past two years, however, the sources of capital have begun to shrink. An economic recession in our major capital market has made it increasingly difficult to obtain new investments there from. Official development assistance has simultaneously slowed to a trickle, and our largest foreign-exchange earner was this year battered by a war and a resulting fear of terrorism. Circumstances beyond the control of our policymakers thus threaten to undo 10 successful years of hard work.
In 1981, however, when our island country set off into the uncharted sea of independence, our Prime Minister, Vera C. Bird, forecast many storms. We see our current difficulties and our yet-to-be-achieved development goals as a challenge to be overcome by self help and with the assistance of the international community. Antigua and Barbuda gives this community the assurance that 10 years hence in the year 2001 when we report on our

20-year performance, this storm will have passed, this recession will be history, but the institutions, the courage, the faith and the wisdom that have defined the Antigua and Barbuda personality will have prevailed.
